Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000109
                                                      03-MAR-2015
                                                      09:14 AM


                          SCWC-12-0000109

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                vs.

                            PETER DAVID,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000109; CR. NO. 11-1-0050)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Peter David’s
Application for Writ of Certiorari filed on January 26, 2015, is
hereby accepted and will be scheduled for oral argument.    The
parties will be notified by the appellate clerk regarding
scheduling.
           DATED: Honolulu, Hawai#i, March 3, 2015.
Craig W. Jerome                   /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson